J-A25027-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ALLSTATE INSURANCE COMPANY A/S/O                   IN THE SUPERIOR COURT OF
THOMAS AND MARGARET O’MALLEY                             PENNSYLVANIA

                            Appellant

                       v.

INTERLINE BRANDS, INC., MTD (USA)
CORPORATION, WATTS WATER
TECHNOLOGIES, WATTS PLUMBING
TECHNOLOGIES (TAIZHOU CO.) LTD.,
WATTS REGULATOR COMPANY
(TAIZHOU) CO., LTD. AND LINX, LTD.

                            Appellee                   No. 708 EDA 2015


                Appeal from the Order Entered February 3, 2015
              In the Court of Common Pleas of Philadelphia County
                       Civil Division at No(s): 140603136


BEFORE: DONOHUE, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                       FILED SEPTEMBER 28, 2015

        Appellant, Allstate Insurance Company, appeals from the February 3,

2015 order, sustaining the preliminary objections filed by Appellees Linx,

Ltd. and Interline Brands, Inc., dismissing the complaint against those

Appellees, and referring the case to arbitration.1     After careful review, we

quash this appeal.

____________________________________________
*
    Former Justice specially assigned to the Superior Court.
1
 The trial court’s order did not dismiss the complaint against MTD, Watts
Water Technologies, Watts Plumbing Technologies Ltd., or Watts Regulator
Company, Ltd.
J-A25027-15


       The trial court’s order granted Appellees’ preliminary objections to

compel arbitration.      This Court has held that orders compelling arbitration

are generally interlocutory and not immediately appealable.            Fastuca v.

L.W. Molnar & Assocs., 950 A.2d 980, 986 (Pa. Super. 2008), affirmed, 10
A.3d 1230 (Pa. 2011); Schantz v. Dodgeland, 830 A.2d 1265, 1266 (Pa.

Super. 2003). Appellant asserts that Stern v. Prudential Fin., Inc., 836
A.2d 953 (Pa. Super. 2003) vests this Court with jurisdiction.2 Appellant’s

Response to Order to Show Cause, 4/10/15, at 3-4.

       In Stern, we held that an order dismissing a complaint and referring

the case to arbitration instead of staying the civil action pending arbitration

was a final order. Stern, supra at 955 n.1. However, we find Stern legally

distinguishable because, in Stern, the trial court’s order dismissed the

complaint as to all parties and essentially placed the appellant out of court.

See id. at 953, 955 n.1.         In this case, the trial court’s order referred the

case to arbitration for some, not all, Appellees. Specifically, the trial court’s

order did not apply to MTD.           See Trial Court Opinion, 4/30/15, at 2 n.2

(stating that “[t]he [o]rder at issue did not cover MTD … [as] MTD ha[d]

filed no [a]nswer or [o]bjection to the [c]omplaint … and [Appellant] ha[d]


____________________________________________
2
  To the extent Appellant argues that the trial court’s order is immediately
appealable as one changing venue pursuant to Pennsylvania Rule of
Appellate Procedure 311(c), we reject this argument, as arbitration is not a
different “venue.” Rather it is a different forum for dispute resolution.




                                           -2-
J-A25027-15


not requested a default judgment [against MTD]”).       Additionally, the trial

court’s order that is the subject of this appeal specifically states that

“[Appellant]’s [c]omplaint against [Appellees] Interline Brands, Inc. and

Linx, LTD is dismissed so that the matter may be transferred to Arbitration

Forums, Inc. pursuant to the October 2, 2006[] Property Subrogation

Arbitration Agreement.” Trial Court Order, 2/3/15, at 1. Furthermore, even

though, Watts Water Technologies, Watts Plumbing Technologies, Ltd., and

Watts Regulator Co., Ltd. agreed to arbitrate the instant dispute, the trial

court’s order does not dismiss the complaint against these parties. This was

proper, for as we explain below, the correct course of action when a trial

court refers a case to arbitration is to stay the case, not dismiss it.   See

generally Schantz, supra at 1266-1267. In our view, this renders Stern

inapplicable to the case at bar.3 See Dahl v. Ameriquest Mortg. Co., 954
A.2d 588, 592 (Pa. Super. 2008) (concluding that an order “dismissing one

count in a complaint and referring remaining counts to arbitration … is not

yet final and appealable because it fails to dispose of all claims and all

parties … [but, u]pon conclusion of the arbitration proceedings, the dismissal

order becomes final and may be appealed[]”), appeal denied, 960 A.2d 840

(Pa. 2008).


____________________________________________
3
  We also note this is consistent with the general principle that to be final
and appealable, a trial court’s order must “dispose[] of all claims and of all
parties[.]” Pa.R.A.P. 341(b)(1).



                                           -3-
J-A25027-15


      Although we lack jurisdiction, as we stated above, Appellant is correct

that the trial court should have stayed the proceedings instead of dismissing

the complaint as against Interline Brands, Inc. and Linx, LTD.      Schantz,

supra at 1266-1267. In Schantz, we quashed the appeal as interlocutory,

but directed the trial court “upon motion of a party, to reinstate Appellant’s

complaint and stay the action pending the resolution of the arbitration

proceeding.”   Id. at 1267.   Consistent with Schantz, we direct the trial

court to do the same here.

      Based on the foregoing, we conclude that the trial court’s order is

interlocutory and not subject to immediate appeal. Accordingly, we conclude

we are without jurisdiction, and quash this appeal.

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2015




                                    -4-